Supreme Court of Florida
                                   ____________

                                   No. SC17-939
                                   ____________

                              JOSHUA D. NELSON,
                                  Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 31, 2018]



PER CURIAM.

      We have for review Joshua D. Nelson’s appeal of the circuit court’s order

denying Nelson’s motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Nelson’s motion sought relief pursuant to the United States Supreme Court’s

decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in

Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161

(2017). This Court stayed Nelson’s appeal pending the disposition of Hitchcock v.

State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017). After this
Court decided Hitchcock, Nelson responded to this Court’s order to show cause

arguing why Hitchcock should not be dispositive in this case.

      After reviewing Nelson’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Nelson is not entitled to relief.

Nelson was sentenced to death following a jury’s unanimous recommendation for

death. Nelson v. State, 748 So. 2d 237, 240 (Fla. 1999). His sentence of death

became final in 2000. Nelson v. Florida, 528 U.S. 1123 (2000). Thus, Hurst does

not apply retroactively to Nelson’s sentence of death. See Hitchcock, 226 So. 3d at

217. Accordingly, we affirm the denial of Nelson’s motion.

      The Court having carefully considered all arguments raised by Nelson, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for Lee County,
     Joseph C. Fuller, Jr., Judge - Case No. 361995CF000911000ACH

                                         -2-
Linda McDermott of McClain & McDermott, P.A., Estero, Florida; and John
Abatecola of John Abatecola, P.A., Estero, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Lisa Martin,
Assistant Attorney General, Tampa, Florida,

      for Appellee




                                      -3-